Citation Nr: 1045881	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to initial rating in excess of 10 percent for spinal 
fusion of the lumbosacral spine at L4-S1 for the period prior to 
December 1, 2006, and a rating in excess of 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which, in pertinent part granted service connection for 
Spondylolisthesis, L5-S1, treated with L4-S1 fusion with good 
post operative result (claimed as low back condition) and 
provided an initial evaluation of 10 percent, effective April 1, 
2004.  

In a May 2007 Statement of the Case (SOC), the RO awarded a 20 
percent evaluation for spinal fusion of the lumbosacral spine at 
L4-S1, effective December 1, 2006.  Since this increase did not 
constitute a full grants of the benefits sought, the increased 
rating issues remain in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  As such, the issues before the Board are 
those noted on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), found that the VCAA notice requirements applied to 
all elements of a claim.  As VCAA notice was provided prior to 
the Court's finding in Dingess (May 2005), such notice should be 
provided.

During a July 2005 VA examination the Veteran described mild 
numbness along his left lateral calf and in the web between his 
third and fourth toes on his left foot.  The Veteran denied 
current sciatica.  The examiner diagnosed residual paresthesias 
left lower calf and web between left third and fourth toes as a 
result of lumbar surgical procedure. 

The Veteran was last afforded a VA spine examination in December 
2006.  The examiner noted the Veteran did not complain of 
neurological deficits such as radiation into the leg or hip.  On 
physical examination, there was no bulging of the muscle or 
anatomical abnormality noted and no radiation of pain with deep 
palpation in this area.  It does not appear that a sensory 
examination was included, nor was a full motor examination 
provided.  Left leg numbness was not noted or addressed.  The 
examiner noted that no diagnostic studies were performed.  

The VA examinations of record do not adequately address possible 
neurological abnormalities in the left lower extremity.  
Repetitive range of motion testing was not included in the July 
2005 examination.  The December 2006 examination did not address 
incapacitating episodes or whether the Veteran experienced a 
decrease in range of motion during flare-ups.  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors are 
not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In his July 2007 substantive appeal, the Veteran asserted that 
his lumbar spine disability is more severe than currently rated, 
and noted that he had muscle spasms and "partial feeling in his 
left leg."  The Board observes, however, that there is not 
enough recent medical evidence of record in order to properly 
address the Veteran's claim.  He was last examined in December 
2006, and there are no treatment records associated with the file 
after November 2006.  As the last examination is almost four 
years old, and both prior examinations do not meet the standards 
of Deluca, a current examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The examination should follow the protocol 
in VA's Disability Examination Worksheet for the Spine, changed 
on April 20, 2009.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide corrective 
VCAA notice which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal in 
accordance with Dingess/Hartman.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for any lumbar spine 
disability.  Of particular interest 
treatment records dated from November 2006 
to the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order that the Veteran 
is provided the opportunity to obtain and 
submit those records for VA review.

3.  After completion of the above, 
schedule the Veteran for a VA orthopedic 
examination by a physician to determine 
the current severity of his spinal fusion 
of the lumbosacral spine at L4-S1.  All 
indicated tests and studies are to be 
performed, to include X-ray studies to 
determine whether the spine is ankylosed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for the Spine, 
revised April 20, 2009.  A copy of that 
worksheet is to be provided the physician.  
The physician should determine the current 
level of severity of the service- 
connected spinal fusion of the lumbosacral 
spine at L4-S1, to include any associated 
neurological abnormalities.  The physician 
should address the Veteran's complaints of 
numbness in his left lower extremity.  The 
examiner should indicate whether because 
of age, body habitus, neurologic disease, 
or other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in the Veteran should 
be considered normal, even though it does 
not conform to the normal range of motion.  
In that case, the examiner should provide 
an explanation why that the range of 
motion is normal for the Veteran. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

